FILED
                             NOT FOR PUBLICATION                              SEP 12 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHANKHAR KARKI and ANJU KARKI,                   No. 11-71791

              Petitioners,                       Agency Nos.        A089-697-541
                                                                    A089-697-542
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Submitted September 10, 2014**
                            San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Shankhar and Anju Karki, citizens of Nepal, petition for review of the Board

of Immigration Appeals’s (BIA) denial of a motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252(a), and deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA “has broad discretion in ruling on a motion to reopen,” Toufighi v.

Mukasey, 538 F.3d 988, 993 (9th Cir. 2007), and we conclude it did not abuse that

discretion here. The Karkis did not petition for review of the BIA’s decision on the

merits. The materials submitted with the motion to reopen are similar in nature to

evidence the BIA deemed insufficient after the merits hearing. Indeed, the

“alleged new attacks and threats by the Maoists [were] based on the exact same

underlying circumstances that the [Karkis] alleged existed at the time of the

hearing.” Therefore, the BIA did not err in concluding that the Karkis had not

proffered new facts and material evidence that “would likely change the result in

the case.” Young Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008), see 8

C.F.R. § 1003.2(c)(1).

      PETITION DENIED.




                                         2